IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10128
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HORACE T. WADE,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-283-2-D
                      --------------------

                         November 10, 1999

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Horace T. Wade was convicted of one count of conspiracy to

defraud the United States, two counts of aiding and abetting

possession of stolen mail, and one count of possession of

unauthorized access devices.   On appeal, he argues that the trial

court abused its discretion in admitting the statements of his

coconspirator under FED. R. EVID. 801(d)(2)(E) and that the

evidence was insufficient to uphold his conspiracy conviction.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10128
                                -2-

     We have reviewed the briefs and the record and hold that the

district court did not abuse its discretion in admitting the

challenged evidence.   See United States v. Clements, 73 F.3d

1330, 1334 (5th Cir. 1996); Bourjaily v. United States, 483 U.S.

171, 176 (1987); United States v. Triplett, 922 F.2d 1174, 1181

(5th Cir. 1991).   As to Wade’s challenge to the sufficiency of

the evidence, we hold that the evidence was sufficient to permit

a rational trier of fact to find the essential elements of the

offense beyond a reasonable doubt.   See United States v. Bell,

678 F.2d 547, 549 (5th Cir. 1982)(en banc).

     AFFIRMED.